KENNEDY, Judge (specially concurring). {23} The legal posture of this case determined the result. Allowing the setoff for the advancement of expenses for her care is legally correct, and supremely unsatisfying. But for the fact that Lucille died while the bank was paying these expenses, this tragedy would have been far deeper. When it comes to acknowledging that there is no remedy for every wrong, I confess to my frustration and a lack of restraint in filing this concurrence. I do concur in the opinion. I cannot let the facts pass unmentioned. {24} Two weeks after Harry’s death, and prior to their appointment as personal representatives under Harry’s will, Harry’s two eldest sons, William and Harry Jr., who were the named trustees of the estate, pulled a moving van up to Lucille’s home and cleaned it out of assets left to her by Harry. These assets were clearly intended to support her in what turned out to be her infirmity. This was a blatant violation of the trust, their fiduciary duties, and their moral obligations. Lucille then succeeded in obtaining a restraining order, but ultimately negotiated a settlement on unfavorable terms in which she agreed upon cash values for artwork and other assets rightfully hers. Doubtless, her illness played a great part in this process. {25} Because the best equitable argument was left unargued on appeal, these actions by the greedy Deupree children cannot be used for their true value in this case. Persons who had so little regard for their fiduciary duties might properly be castigated at equity for ignoring them. But for the initial wrong of cleaning out the house when Lucille occupied it in her infirmity, Harry’s plans to take care of his wife would have been unhampered. {26} Every bone in my judicial body wants to find a way to undo that setoff. Under the law, however, it is the correct result. I fully concur in the legal analysis and result in this case.